[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence 18 January 1990 Date of Application         6 February 1990 Date Application Filed 13 February 1990 Date of Decision           23 November 1993
Application for review of sentence imposed by the Superior Court Judicial District of Hartford, at Hartford.
Docket No. CR 54711. CT Page 11367
Steven Moran, Esq. For the Petitioner.
Christopher Morano, Esq. Ass't. State's Atty. for the State.
BY THE DIVISION
The Petitioner after a trial by jury was found guilty of Murder in violation of Conn. Gen. Stat. 53a-54. The trial court imposed a sentence of fifty years to serve.
The record shows that the police were called to a location in the City of Hartford to investigate a shooting. When they arrived, they found the victim lying on his back with a gun shot to the chest. He was pronounced dead. An eyewitness to the shooting saw the petitioner fire a gun at the victim as he attempted to flee. Two other witnesses identified the petitioner as the murderer.
Counsel for the petitioner noted the petitioner's lack of family support, his lack of formal education and the fact that he grew up in a lousy environment. He argued that the sentencing court should have considered more heavily the trauma that the petitioner suffered when his mother died. Counsel also argued that the court should have given more weight to the fact that the victim was not an upstanding citizen. He concluded that the court did not give sufficient mitigation to the petitioner and that his sentence should have been only forty years.
The petitioner, when he spoke to the panel, showed a maturation born of the reality of serving a fifty year sentence for murder. He admitted he was wrong and was sorry for the pain that he caused to his and the victim's family. He asked for relief from the panel indicating that he felt the present sentence was indeed a life sentence.
The state's attorney indicated the victim was murdered because of a drug deal that had gone bad. He felt that the CT Page 11368 sentence imposed by the trial court was fair and said it was an appropriate sentence that removed the petitioner from society for its own protection.
In reviewing the sentence imposed by the trial court in accordance with P.B. section 942 this division finds it to be appropriate and proportionate with the crime of murder on the basis of the facts in the record.
Norko, J.
Purtill, J.
Klaczak, J.
Norko, J., Purtill, J., and Klaczak, J., participated in the hearing.